Exhibit 10.40




ASSURED GUARANTY LTD.


DESCRIPTION OF 2019 EXECUTIVE OFFICER CASH COMPENSATION


Set forth below are the 2019 annual salaries of the Executive Officers to be
named in the compensation tables in Assured Guaranty’s 2019 proxy statement,
which will be filed with the SEC not later than 120 days after the close of the
fiscal year pursuant to regulation 14A, and who serve as Executive Officers as
of the date of this filing.




 
Executive Officer
Salary


Dominic J. Frederico
President and Chief Executive Officer
$1,250,000


Robert A. Bailenson
Chief Financial Officer
$700,000


Russell B. Brewer II
Chief Surveillance Officer
$525,000


Ling Chow
General Counsel and Secretary
$525,000


Bruce E. Stern
Executive Officer
$500,000



The named executive officers will also be eligible for the following:


 
 
•
To be considered to receive equity and non-equity incentive compensation for
2019 performance.



 
 
•
To receive other annual compensation and benefits, including employer
contributions to retirement plans.
























